EXHIBIT 10.3

 
PROMISSORY NOTE
 
 

May 22, 2012 $200,000 USD

 
For value received, INDIGO INTERNATIONAL, CORP. (the “Company”) promises to pay
$200,000 to or to the order of _______________ (the “Payee”) on demand, at the
city of _________________, together with interest calculated semi-annually not
in advance at the rate of sixteen (16%) per cent per annum from the date of
advance to the date of payment.
 
The Company has the right to prepay all or any money owing pursuant to this
Promissory Note without notice, penalty, or bonus.
 
The Company hereby waives presentment, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this promissory note.
 
Dated: May 22, 2012
 

 
INDIGO INTERNATIONAL, CORP.
           
Per:
/s/                           

 